DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 8 and 15, the primary reason for allowance is the inclusion of "accessing, by computing hardware and from a schema table defined in a repository for the microservice, mapping data for an attribute of the first plurality of attributes; identifying, by the computing hardware and based on the mapping data for the attribute of the first plurality of attributes, a corresponding field of a workflows table mapped to the attribute of the first plurality of attributes, wherein the workflows table is defined in the repository for the workflow component; storing, by the computing hardware, a first record in the workflows table for the custom workflow, wherein an attribute value of the first plurality of attribute values is stored for the first record in the corresponding field mapped to the attribute of the first plurality of attributes; receiving, via the graphical user interface communicating with the at least one endpoint that is available through the microservice, a second plurality of attribute values for a first stage to include in the custom workflow, wherein each attribute value of the second plurality of attribute values corresponds to an attribute of a second plurality of attributes defined for a stage component that is available through the microservice; accessing, by the computing hardware and from the schema table, mapping data for an attribute of the second plurality of attributes; identifying, by the computing hardware and based on the mapping data for the attribute of the second plurality of attributes, a corresponding field of a stages table mapped to the attribute of the second plurality of attributes, wherein the stages table is defined in the repository for the stage component" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196